DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 1-2, 4-15, 17-23, 25, 27-29 have been examined. Claims 1-2, 14-15, 22-23, 28-29 have been amended. Claims 3, 16, 24, 26, 30 have been previously canceled. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, 17-23, 25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schart (US. 20040204635 hereinafter Schart) in view of Shaashua et al. (US20150019714A1).

With respect to claim 1, Schart teaches a medical data annotation apparatus, comprising: 
A communication interface system (‘635; Para 0034); and
a control system configured to (‘635; Para 0038):
receive, via the communication interface system, medical data from one or more sensors of one or more medical devices (‘635; Abstract: by disclosure Schart describes a sensor to generate a plurality of physiological data related to a physiological condition of the subject, devices for interfacing with a plurality of physiological sensors);
receive, via the communication interface system, non-medical event data from one or more non-medical devices, the non-medical event data indicating a non-medical device type and a non-medical event time (‘635; Abstract: facilitates the integration of numerous forms of observational data with associated physiological data and to capture a plurality of observational data associated with a physiological condition of the subject);
annotate the medical data according to the non-medical event data, to produce annotated medical data, (‘635; Abstract: displays a plurality of  the recorded physiological data suitably annotated with the associated observational data through a variety of customizable graphical user interfaces; Para 0015: enable the annotation of recorded physiological data with associated observational data that represent a caregiver's observations and comments associated with a subject's physiological condition); the annotated medical data comprising a data structure comprising a plurality of fields, the plurality of fields comprising the received medical data and the received nonmedical event data, the plurality of fields further comprising an identification of the (‘635; Abstract: By disclosure, Scharf describes the use of time-stamp for correlating between the medical data and non-medical data;  Para 0035:by disclosure, the use sensor Identification capable of reading, accepting for medical data) and
transmit, via the communication interface system, the annotated medical data to another device (‘635; Para 0047: The sensor is in data communication with a PDA. At the command of the pulse oximetry software application, running on the PDA, the sensor begins generating 310 signals corresponding to certain blood flow characteristics of the subject. The signals are transmitted 315 to the PDA wirelessly or through connecting cables. The signals received at the PDA are then tagged 320 with the specific time when the data is recorded. Subsequently, the tagged physiological signals are processed 325 for computing various blood flow parameters to be displayed 330 through a plurality of graphical user interfaces.). 
Scharf does not explicitly describe the identification of non-medical devices. However, Scharf disclose the identification of medical devices and the use of time stamp to correlate medical device data and non-medical device data. 
Shaashua teaches  
wherein the medical data annotation apparatus is further configured to determine a reliability indication for the medical data based, at least in part, on a time interval between the non-medical event time and a time at which the medical data was obtained and further wherein annotating the medical data involves providing the reliability indication (‘714; Abstract: by disclosure, Shaashua describes profiling a physical environment via Internet of Things (IoT) devices connected via an IoT integration platform. As illustrated in Para 0052 the integration application 328 may implement any combination of the steps for data consolidation. For example, when a user operates an activity tracker and a network scale, the integration platform 300 enables a consolidated interface to present a correlative view of the user's weight and activities in a meaningful manner to assist the user in monitoring his/her health, or as in Para 0058 As another example, aggregated data reported from an exercise tracker  (i.e. non-medical device) on a first user may be correlated with an aggregated dataset of heart rate data (medical data) of the first user (i.e., because of shared known context of “user health”). The aggregated dataset of heart rate data may in turn then be correlated with an aggregated dataset of user reported calorie count from the first user (i.e., because of shared known context of “user health”) construed as time interval between medical and non-medical events obtained) . Further the use of the internet of thing integration platform is considered a reliability indication to collect non-medical and medical data.
It would have been obvious to one of ordinary skill in the art before the effective filing of claim invention to incorporate the physical environment profiling through the internet of things integration platform of Shaashua into the annotation of physiological data associated with observation data of Scharf in order to provide medical and non-medical data. 
Claims 14, 22, 28 are rejected as the same reason with claim 1. 

With respect to claim 2, Scharf teaches the apparatus of claim 1, wherein the control system is configured to determine whether to annotate the medical data (‘635; Para 0056). 
Claims 23 and 29 are rejected as the same reason with claim 2 


With respect to claim 4, Scharf teaches the apparatus of claim 1, wherein the annotated medical data includes at least one of non-medical device model number, medical device model number or any combination thereof (‘635; Para 0031; Para 0035).  

With respect to claim 5, Scharf teaches the apparatus of claim 1, wherein the apparatus comprises the medical device (‘635; Para 0030). 

With respect to claim 6, Scharf teaches the apparatus of claim 5, wherein the control system is configured to send, via the interface system, at least one of a command or a query from the medical device to the non-medical device (‘635; Para 0041). 
Claims 17 and 25 are rejected as the same reason with claim 6. 

With respect to claim 7, Scharf teaches the apparatus of claim 1, wherein the apparatus comprises a gateway device (‘635; Para  0021: Fig. 3 illustrating flow in/out between medical data and observation device). 

With respect to claim 8, Scharf teaches the apparatus of claim 7, wherein the control system is configured to send, via the interface system, at least one of a command or a query to the medical device to the non-medical device or to both the medical device and the non-medical device (‘635; Para 0041). 
Claim18 is rejected as the same reason with claim 8. 

With respect to claim 9, Scharf teaches the apparatus of claim 1, wherein the control system is configured to filter the medical data according to the non-medical event data, to produce filtered medical data (‘635; Para 0039). 
Claims 19, 27 are rejected as the same reason with claim 9. 

With respect to claim 10, Scharf teaches the apparatus of claim 9, wherein the control system is configured to: receive, via the interface system, an indication of one or more limitations on the transmission of filtered medical data; and limit the transmission of filtered medical data according to the indication (‘635; Para 0038). 

Claim 20 is rejected as the same reason with claim 10. 

With respect to claim 11, Scharf teaches the apparatus of claim 1, wherein the non-medical event data comprises data from a coffee machine, a stove, microwave oven or other food preparation device, an exercise machine, an environmental control device, a lighting device, a toilet, shower or other plumbing device, an entertainment device, a refrigerator, or any combination thereof (‘635; Para 0017: entertainment device such as voice, audio). 

With respect to claim 12, Scharf teaches the apparatus of claim 1, wherein the one or more medical devices comprise one or more of a blood pressure monitor, a heart rate monitor, a glucometer, a weight scale, a pulse oximeter, an electrocardiogram device, a respiratory rate monitor, a thermometer, a drug delivery device, a (‘635; Para 0030). 

With respect to claim 13, Scharf teaches the apparatus of claim 1, wherein the control system is configured to adjust one or more sensors of a medical device, to adjust a time during which medical data is obtained, or to adjust both the one or more sensors of a medical device and the time during which medical data is obtained, based at least in part on the non-medical data (‘635; Para 0055). 

Claim 21 is rejected as the same reason with claim 13.

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference of Shaashua applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686